United States Court of Appeals
                                                                                          Fifth Circuit
                                                                                        F I L E D
                       IN THE UNITED STATES COURT OF APPEALS
                                                                                         March 16, 2006
                                FOR THE FIFTH CIRCUIT
                                                                                    Charles R. Fulbruge III
                                                                                            Clerk
                                           No. 05-50074
                                         Summary Calendar


UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

versus

RAYMOND ANTHONY MAKOVY,

                                                      Defendant-Appellant.

                                        ––––––––––––––
                           Appeal from the United States District Court
                                for the Western District of Texas
                                    USDC No. 6:02-CR-47-2
                                        ––––––––––––––

Before JOLLY, DAVIS and OWEN, Circuit Judges.

PER CURIAM:*

         Counsel appointed to represent Raymond Anthony Makovyon appeal has moved to withdraw

pursuant to Anders v. California, 386 U.S. 738 (1967). Makovy has filed a response.

         Our independent review of counsel’s brief, Makovy’s response, and the record discloses no

nonfrivolous issue. Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused

from further responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




         *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.